DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “cooling a material to 32F or below in a chamber that is not pressurized and is at approximately ambient pressure”. This concept does not appear to be disclosed in the application.
Claim 1 recites “concurrently (a) reducing the pressure… and (b) actively cooling the chamber”. This concept does not appear to be disclosed in the application.
Claim 1 recites “wherein cooling the first cooled material to form the frozen material takes place before the first cooled material reaches -30 °F and results in cooling the first cooled material at least 10 °F.” This concept does not appear to be disclosed in the application.
Claim 8 recites a first temperature “above -25F”. This concept does not appear to be disclosed in the application.
Claims 12, 18 recite cooling the material from “-15F to below -25F”. This concept does not appear to be disclosed in the application.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 recite “actively cooling”. It is not clear if the vacuum cooling conditions provided this, or if some other form of cooling was required.
Claim 12, 18 recites “cooling the material from -15F to below -25F”. It is not clear if the material must be at a temperature of -15F during the initial atmospheric cooling, or not.
Claim 13, 19 recites cooling “from -10F to below -25F”. It is not clear if this should be the same temperature range as parent claim 12 or not.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13, 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13, 19 recites cooling “from -10F to below -25F”, but parent claims 12, 18 recites only cooling “from -15F to below -25F”.  Thus, claims 13, 19 have a broader temperature range than parent claims 12, 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alstat [US 2005/0144804A1] in view of Haddock et al [US 9,459,044] and Gasteyer et al [US 2007/0186437A1].
Alstat teaches a method for freeze-drying (title) comprising a freeze-drying chamber (Figure 1, #101), cooling a material at normal atmospheric pressure and -30°C, or -22°F, for approximately 2 hours (paragraph 0034), further cooling at a vacuum pressure of 0.3 mBar, or 225 mTorr, for an additional 4 hours (paragraph 0034), a subsequent drying phase at -10°C, or 14°F, for 18-24 hours at 0.2 mBar, or 150 mTorr (paragraph 0034), a secondary drying phase in which the temperature rises to +30°C, or 86°F, for 12 hours at a pressure of 0.1 mBar, or 75 mTorr (paragraph 0034), the vacuum conditions causing sublimation of frozen solid water into vapor (paragraph 0007), actively cooling the chamber by circulating refrigerant through the shelves (Figure 1, #104-105; paragraph 0030), collecting water vapor on a condenser in the chamber (Figure 1, #108; paragraph 0031), and the vacuum cooling stage naturally providing evaporative cooling of the material due to the sublimation of moisture out of the material. 
Alstat does not explicitly recite a material temperature of less than 32F during the first cooling (claim 1), the vacuum cooling beginning before the material temperature reaches -30F and reducing the material temperature at 10F (claim 1), collecting vapor on the chamber interior surface (claim 2, 9, 12), a material temperature of less than 10F during the first cooling (claim 3, 10), vacuum cooling to -10F or below (claim 6), cooling the chamber interior surface to 0F or less (claim 7), a material temperature of above -25F during the first cooling (claim 8), vacuum cooling the material to -25F or below (claim 8), actively cooling the chamber surface to -30F or below (claim 11), vacuum cooling from -15F to below -25F (claim 12, 18), a material temperature of less than 30F during the first cooling (claim 14, 18), actively cooling the chamber surface (claim 17), a cooling rate of at least 0.25F/min (claim 20), and cooling the material at least 15F (claim 23). 
Gasteyer et al teach a lyophilization method (title) comprising cooling a material in a chamber (claim 1), the cooling occurring at approximately ambient pressure (claim 11), cooling the material to a temperature near or below its phase temperature or thermodynamic freezing point (paragraph 0049), a water solution having a freezing point of approximately 0°C or 32°F (paragraph 0051), decreasing the chamber pressure to induce nucleation and freezing (claim 1), further cooling the nucleated material to a final freezing temperature (claim 1), the material cooling from approximately 12-13°C to approximately -7 to -10°C prior to the pressure drop and nucleation (Figure 3), actively cooling the material while under reduced pressure (paragraph 0086), evacuating the chamber and drying the frozen material by sublimation (claim 1; paragraph 0092), the evacuated conditions inherently providing some degree of evaporative/sublimative cooling, a condenser removing sublimated and desorbed water (paragraph 0036; Figure 4, #206), the condenser optionally located within the chamber (paragraph 0036), evaporation of liquid during depressurization (paragraph 0056), heating the material during drying (paragraph 0092), freezing the material to a temperature of -40°C or less (paragraph 0092), actively cooling shelves to a temperature of -45°C (paragraph 0092), and cooling metastable water to -10°C (paragraph 0051).
 Haddock et al teach a drying method comprising placing a material in a chamber (Figure
3A, #302), cooling the material in the chamber (Figure 2, #202) by actively cooling the chamber
and decreasing the chamber pressure to achieve a temperature of -50°F along with sublimation
of water (Figure 4A, #404; column 6, lines 31-63), further sublimation and drying provided by
heating of the material while under vacuum conditions (Figure 2, #206), repeatedly deactivating
the heater when the chamber pressure rises to a predetermined pressure and reactivating the
heater when the chamber pressure is lowered to another predetermined pressure (Figure 2,
#208, 210, 212), collecting water on an interior surface of the chamber (column 12, line 65), the
material reaching a temperature of -39°F prior to pressure reduction while in the chamber
(column 12, line 51) and the material temperature naturally passing a temperature of 30°F
during the is step; reducing the chamber pressure to 50-400 mTorr in a single step (column 10,
line 32; column 12, line 52-55), reducing the pressure to 300 mTorr over one hour (column 12,
line 52), and reducing the temperature at 10°F (column 12, line 51), wherein the reduced
pressure of Haddock et al inherently provided both drying and cooling effects due to evaporative cooling.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed actively cooled chamber surface and collection of water vapor into the invention of Alstat, in view of Haddock et al and Gasteyer et al, since all are directed to methods of freeze-drying material, since Alstat already included actively cooling the chamber by circulating refrigerant through the shelves (Figure 1, #104-105; paragraph 0030) and collecting water vapor on a condenser in the chamber (Figure 1, #108; paragraph 0031), since freeze-dryer systems commonly included collection of water vapor on an interior surface of the chamber (column 12, line 65) by actively cooling the chamber (Figure 4A, #404; column 6, lines 31-63) as shown by Haddock et al, since actively cooled chamber walls would have enabled the collection of vapor even when the shelves of Alstat were being heated during the drying step, since chamber walls would be easier to clean and maintain as compared to a condenser device, since removal of the condenser from the chamber would permit a greater amount of material to be processed in the method of Alstat, and since removing the water vapor from the chamber of Alstat would have protected the vacuum pump from excess moisture.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed material temperatures, ranges, and rates into the invention of Alstat, in view of Haddock et al and Gasteyer et al, since all are directed to methods of freeze-drying material, since Alstat already included cooling a material at normal atmospheric pressure to -30°C, or -22°F, for approximately 2 hours (paragraph 0034), further cooling at a vacuum pressure of 0.3 mBar, or 225 mTorr, for an additional 4 hours (paragraph 0034), a subsequent drying phase at -10°C, or 14°F, for 18-24 hours at 0.2 mBar, or 150 mTorr (paragraph 0034), a secondary drying phase in which the temperature rises to +30°C, or 86°F, for 12 hours at a pressure of 0.1 mBar, or 75 mTorr (paragraph 0034) but simply did not mention the material temperatures during these stages; since freeze-drying systems commonly included the material cooling from approximately 12-13°C to approximately -7 to -10°C prior to the pressure drop (Figure 3) as shown by Gasteyer et al, since freeze-drying systems commonly included an initial frozen food temperature of about -7C achieved at atmospheric pressure (column 12, line 43) and a chamber capable of reaching temperatures as low as -50F or less (column 3, line 23) as shown by Haddock et al, since rapid cooling rates were commonly known to create smaller ice crystals and thus less damage to the material, since cooling the material to only a chilled temperature followed by freezing at low temperature  vacuum conditions would have reduced the total amount of time for the material to be in the chamber of Alstat, and since the claimed material temperatures would have been used during the course of normal experimentation and optimization procedures based upon factors such as the type, amount, and size of food material being dried, the initial amount of moisture in the food material, the total amount of moisture to be removed from the food material, and/or the initial temperature of the food prior to being placed in the chamber.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20, 22-23 (particularly claim 8) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 (particularly claim 4) of copending Application No. 17/303,761 in view of Alstat. The ‘761 application does not explicitly recite atmospheric cooling to a temperature above -25F (claim 8). Alstat teaches cooling a material at normal atmospheric pressure to -30°C, or -22°F, for approximately 2 hours (paragraph 0034). It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature into the invention of ‘761, in view of Alstat, since ‘761 already claimed any of the embodiments described in the specification and using any of the processes described in the specification (claim 4), since freeze-drying systems commonly included cooling a material at normal atmospheric pressure to -30°C, or -22°F, for approximately 2 hours (paragraph 0034) as shown by Alstat, and since the claimed material temperature would have been used during the course of normal experimentation and optimization procedures based upon factors such as the type, amount, and size of food material being dried, the initial amount of moisture in the food material, the total amount of moisture to be removed from the food material, and/or the initial temperature of the food prior to being placed in the chamber.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 22-23 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is further noted that the claimed material temperatures do not appear to provide any unexpected or unpredicted results when compared to the prior art freeze-drying processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792